Exhibit 10.1

 

February 12, 2015

 

FinTech Acquisition Corp.

712 Fifth Avenue

12th Floor

New York, New York 10019

 

Re:      Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (“Letter Agreement”), by and between FinTech Acquisition Corp., a
Delaware corporation (the “Company”), and Cantor Fitzgerald & Co. (“Cantor
Fitzgerald”), is being delivered in accordance with the Underwriting Agreement
(the “Underwriting Agreement”) entered into, or proposed to be entered into, by
and between the Company and Cantor Fitzgerald, as the representative of the
underwriters (the “Underwriters”), relating to an underwritten initial public
offering (the “Offering”), of 10,000,000 of the Company’s units (the “Units”),
each comprised of one share of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), and one warrant exercisable for one share of Common
Stock (each, a “Warrant”). The Units sold in the Offering will be registered
under the Securities Act of 1933, as amended (the “Securities Act”), pursuant to
a registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”). The
Company expects that the Units will be listed for trading on the Nasdaq Capital
Market. Certain capitalized terms used herein are defined in paragraph 7 hereof.

 

Cantor Fitzgerald hereby agrees with the Company as follows:

  

1.              (a)              Cantor Fitzgerald agrees to not propose any
amendment to the Company’s amended and restated certificate of incorporation
that would affect the substance or timing of the Company’s obligation to redeem
100% of the Offering Shares if the Company does not consummate a Business
Combination within 18 months from the completion of the Offering, unless the
Company provides the holders of Offering Shares with the opportunity to redeem
their Offering Shares upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the trust
account, including any amounts representing interest earned on the Trust Account
less any interest released to, or reserved for use by, the Company for working
capital purposes or payment of taxes, divided by the number of then outstanding
Offering Shares.

 

(b)             Cantor Fitzgerald acknowledges and agrees that Placement Shares
held by Cantor Fitzgerald are not entitled to, and have no right, interest or
claim of any kind in or to, any monies held in the Trust Account or distributed
as a result of any liquidation of the Trust Account.

 

(c)             Cantor Fitzgerald waives, with respect to any Placement Shares
that it holds, any redemption rights it may have (i) in connection with the
consummation of an initial Business Combination, (ii) if the Company fails to
consummate its initial Business Combination or liquidates within 18 months from
the completion of the Offering or (iii) if the Company seeks an amendment to its
amended and restated certificate of incorporation that would affect the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares as described above. If Cantor Fitzgerald acquires Offering Shares in or
after the Offering, Cantor Fitzgerald shall have the same redemption rights as a
public stockholder that acquired Offering Shares in the Offering with respect to
such Offering Shares in connection with the consummation of a Business
Combination.

 



1

 

 

2.              (a)      Until 30 days after the consummation of the initial
Business Combination (“Placement Unit Lock-Up Period”), Cantor Fitzgerald shall
not, except as described in the Prospectus, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder
(the “Exchange Act”) with respect to the Placement Units, Placement Shares,
Placement Warrants, or shares of Common Stock underlying the Placement Warrants,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any of the
Placement Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants, whether any such transaction is to be settled
by delivery of the Common Stock or such other securities, in cash or otherwise,
or (iii) publicly announce any intention to effect any transaction specified in
clause (a)(i) or (a)(ii).

 

(b)      Notwithstanding the provisions contained in paragraph 2(a) hereof,
Cantor Fitzgerald or any of its Permitted Transferees (as defined below) may
transfer the Placement Units, Placement Shares, Placement Warrants, or shares of
Common Stock underlying the Placement Warrants: (a) to the Company’s officers,
the Company’s directors, the Initial Holders or Cantor Fitzgerald, (b) to an
officer, director, equityholder (direct or indirect) or other affiliate of
Cantor Fitzgerald, (c) to an affiliate or immediate family member of any of the
Company’s officers, directors and Initial Holders, or Cantor Fitzgerald’s
officers, directors and direct and indirect equityholders, (d) to any member,
officer or director of the Sponsor, or any immediate family member, partner,
affiliate or employee of a member of the Sponsor, (e) by gift to any permitted
transferee under any of the immediately preceding subsections (a) through (d), a
trust, the beneficiary of which is a permitted transferee under any of the
immediately preceding subsections (a) through (d), or a charitable organization,
(f) by virtue of laws of descent and distribution upon death of any of the
Company’s officers, the Company’s directors, the Initial Holders, members of the
Sponsor, or any officers, directors or direct or indirect equityholders of
Cantor Fitzgerald, (g) pursuant to a qualified domestic relations order, (h) in
the event of the Company’s liquidation prior to consummation of its initial
Business Combination, (i) by virtue of the laws of Delaware, the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor or the
organizational documents of Cantor Fitzgerald upon dissolution of Cantor
Fitzgerald, (j) in the event of a liquidation, merger, stock exchange or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property subsequent to the Company’s consummation of its initial Business
Combination or (k) in the event of a consolidation, merger or other similar
transaction subsequent to the initial Business Combination in which the Company
is the surviving entity that results in the directors and officers of the
Company ceasing to comprise a majority of the board of directors (the “Board”)
of the Company (in the case of directors) or management (in the case of
officers) of the surviving entity (each, a “Permitted Transferee”); provided,
however, that, in the case of clauses (a) through (g), these transferees enter
into a written agreement with the Company agreeing to be bound by the transfer
restrictions set forth herein.

 

(c)      Cantor Fitzgerald agrees that after the Placement Unit Lock-Up Period
has elapsed, the Placement Units, Placement Shares, Placement Warrants and
shares of Common Stock underlying the Placement Warrants owned by Cantor
Fitzgerald shall only be transferable or saleable pursuant to a sale registered
under the Securities Act or pursuant to an available exemption from registration
under the Securities Act. The Company and Cantor Fitzgerald each acknowledge
that pursuant to that certain registration rights agreement to be entered into
among the Company, Cantor Fitzgerald, the Sponsor and the other parties thereto,
the parties thereto may request that a registration statement relating to the
Placement Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants be filed by the Company with the Commission
prior to the end of the Placement Unit Lock-Up Period;  provided,  however, that
such registration statement does not become effective prior to the end of the
Placement Unit Lock-Up Period.

 

(d)      Subject to the limitations described herein, Cantor Fitzgerald shall
retain all of Cantor Fitzgerald’s rights as a security holder with respect to
Placement Units and its underlying securities during the Placement Unit Lock-Up
Period including, without limitation, the right to vote Placement Shares.

 

(e)      During the Placement Unit Lock-Up Period, all dividends payable in cash
with respect to such securities shall be paid, as applicable, to each security
holder, but all dividends payable in Common Stock or other non-cash property
shall become subject to the applicable lock-up period as described herein and
shall only be released from such lock-up in accordance with the provisions of
this paragraph 2.

 



2

 

 

3.              Without limiting the provisions of paragraph 2(b) hereof, during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, Cantor Fitzgerald shall not (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Exchange Act
with respect to any Placement Units, Placement Shares or Placement Warrants,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Placement
UnitsPlacement Shares or Placement Warrants, whether any such transaction is to
be settled by delivery of such securities, in cash or otherwise, or (iii)
publicly announce any intention to effect any transaction specified in clause
(i) or (ii).

 

4.              The Company agrees that the Company will not engage any third
party to render services, agree to purchase any products from such third party,
or enter into any discussion or any acquisition agreement with a prospective
target business (a “Target”) unless (i) such third party or Target has agreed to
execute a waiver against any right, title, interest or claim of any kind in or
to any monies held in the Trust Account or any proceeds from the Trust Account,
that is acceptable to the Board or (ii) the Board has consented in writing to
dispense with such waiver with respect to such services, product, discussions or
acquisition agreement, in each case with the written consent of the Indemnitor
as part of the consent of the Board.

 

5.              Cantor Fitzgerald represents and warrants that it:

 

(a)       is not subject to or a respondent in any legal action for any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)      has never been convicted of, or pleaded guilty to, any crime (i)
involving fraud, (ii) relating to any financial transaction or handling of funds
of another person, or (iii) pertaining to any dealings in any securities, and
Cantor Fitzgerald is not currently a defendant in any such criminal proceeding;
and

 

(c)       has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

6.              The Company and Cantor Fitzgerald each acknowledges and agrees
that the Company will not consummate any initial Business Combination that
involves a company which is affiliated with Cantor Fitzgerald unless the Company
obtains an opinion from an independent investment banking firm that is a member
of the Financial Industry Regulatory Authority and reasonably acceptable to
Cantor Fitzgerald that the Business Combination is fair to the Company’s
stockholders from a financial perspective.

 

7.              As used in this Letter Agreement, (i) “Business Combination”
shall mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar Business Combination, involving the Company and one or
more businesses; (ii) “Initial Holders” shall mean Daniel G. Cohen, Betsy Z.
Cohen, DGC Family FinTech Trust, Frank Mastrangelo, James J. McEntee, III and
the Sponsor; (iii) “Offering Shares” shall mean the shares of Common Stock
included in the units sold in the Offering; (iv) “Placement Shares” shall mean
the shares of Common Stock sold as part of the Placement Units; (v) “Placement
Warrants” shall mean the aggregate of 300,000 Warrants to purchase up to an
aggregate of 300,000 shares of the Common Stock that are included in the
Placement Units; (vi) “Placement Units” shall mean the aggregate of 300,000
Units of the Company (each Placement Unit consists of one Placement Warrant and
one Placement Share) sold in the Private Placement to the Sponsor and Cantor
Fitzgerald for an aggregate purchase price of $3,000,000; (vii) “Trust Account”
shall mean the trust account into which net proceeds of the Offering and the
Private Placement will be deposited; (viii) “Prospectus” shall mean the
prospectus included in the registration statement filed by the Company in
connection with the Offering, as supplemented or amended from time to time; (ix)
“Private Placement” shall mean that certain private placement transaction
occurring simultaneously with the closing of the Offering pursuant to which the
Company has agreed to sell an aggregate of 300,000 Placement Units to FinTech
Investor Holdings, LLC, a Delaware limited liability company (the “Sponsor”) and
Cantor Fitzgerald; and (x) references to completion of the Offering shall
exclude any exercise of the Underwriters’ over-allotment option.

 



3

 

 

8.              This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

9.              No party may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party.  Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
each undersigned party and each of such undersigned party’s, as applicable,
heirs, personal representatives, successors and assigns.

 

10.              This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts entered into within the borders of such state and without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the federal or state
courts in the borough of Manhattan in the City of New York, and irrevocably
submits to such jurisdiction and venue, which jurisdiction and venue shall be
exclusive and (ii) waive any objection to such exclusive jurisdiction and venue
or that such courts represent an inconvenient forum.

 

11.              Any notice, consent or request to be given in connection with
any of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery, electronic or facsimile
transmission.

 

12.              This Letter Agreement shall terminate in the event that the
Offering is not completed by March 31, 2015.

 

[Signature page follows]

 



4

 

 



  Sincerely,        

FINTECH ACQUISITION CORP.

a Delaware corporation

      By: /s/ James J. McEntee, III   Name: James J. McEntee, III   Title: Chief
Financial Officer and
Chief Operating Officer

 



 

CANTOR FITZGERALD & CO.

a New York partnership

      By: /s/ Shawn Matthews   Name: Shawn Matthews   Title: CEO

 

 

 

[Signature Page to Letter Agreement – Cantor]

 

 

5



 

 